Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 1 of 11 PageID# 276

                                                                                     FILED

                      IN THE UNITED STATES DISTRICT COURT                          JUN -420)
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Newport News Division                   CLERK, U.S. DISTRICT COURT
                                                                                    NORFOI l< VA


 CRISTY EUGENE COLEMAN,

                       Petitioner,
 V.                                                        CRIMINAL NO.4:17-cr-69

 UNITED STATES OF AMERICA,

                       Respondent.




                          MEMORANDUM OPINION AND ORDER

        Before the Court is Cliristy Eugene Coleman's ("Petitioner") Motion requesting

 compassionate release pursuant to 18 U.S.C. § 3582(c). ECF No. 30.

                        I. FACTUAL AND PROCEDURAL HISTORY

        Between December 21, 2016 and January 2, 2017, Petitioner received at least 17 images

 containing child pornography. ECF No. 32 at f 5. Subsequent investigation of Petitioner's

 electronic devices revealed 16,013 images of child pornography. Id. On July 11, 2017, Petitioner

 was the sole defendant named in an eight-count Indictment. ECF No. 1. On September 19, 2017,

 Petitioner pleaded guilty to Count 5, Receipt of Child Pornography, in violation of 18 U.S.C. §

 2252A (a)(2) and (b)(1). ECF Nos. 13-15. On January 17, 2018, the Court sentenced Petitioner to

 a term of 84 months. ECF Nos. 24-27.


         On May 6, 2020, Petitioner filed his Motion for Compassionate Release. ECF No. 30. On

  May 8, 2020 the Court ordered the appropriate responses. ECF No. 31. On May 26, 2020, the

  Government responded in opposition. ECF No. 34. This matter is now ripe for disposition.
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 2 of 11 PageID# 277




                                     11. LEGAL STANDARD


 A. Administrative Exhaustion

        A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

 exhausted all administrative rights to appeal a failure ofthe Bureau of Prisons("BOP")to bring a

 motion on the defendant's behalf or the lapse of30 days from the receipt ofsuch a request by the

 warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 a petitioner seeking compassionate release is generally required to exhaust his or her administrative

 remedies prior to bringing a motion before the district court. Id. However, the exhaustion

 requirement may be waived under the following circumstances: (1) the relief sought would be

 futile upon exhaustion;(2) exhaustion via the agency review process would result in inadequate

 relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United

 States V. Zukerman,2020 WL 1659880, at *3(S.D.N.Y. Apr. 3, 2020)citing Washington v. Barr,

 925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

 health consequences for petitioners vulnerable to infection, implicates all three exceptions

 justifying the waiver ofthe exhaustion requirement. Zukerman,2020 WL 1659880, at *3; United

 States V. Perez, 2020 WL 1456422, at *3-4(S.D.N.Y. Apr. 1, 2020); United States v. Gonzalez,

 2020 WL 1536155, at *2(E.D. Wash. Mar. 31,2020).

 B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term ofimprisonment on the

 motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if
 "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

 "Extraordinary and compelling reasons" was previously defined by the United States Sentencing

 Commission ("Sentencing Commission") in U.S.S.G. § 1B1.13, Application Note 1. Before the
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 3 of 11 PageID# 278




 passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

 modified due to the petitioner's medical condition, age, or family circumstances and further

 defined the limits under which a sentence reduction may be given under those justifications.

 U.S.S.G. § IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

 provision" that allowed for a sentence modification upon a showing of "extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions(A)

 through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

 severely restricted because it required approval from the BOP before an individual could petition

 the district court for relief. Id.

         However, U.S.S.G. § IB 1.13 is now outdated following the passage of the FIRST STEP

 Act,which allows individuals to petition the district court directly without clearance from the BOP.

 As such, U.S.S.G. § IB 1.13 is merely advisory and does not bind the Court's application of §

 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D. Va. May 26, 2020); see

 also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may

 independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for
 compassionate release ... [but § lB1.13's policy statement] remain[s] as helpful guidance to

 courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) C'[T]he
 Commission's existing policy statement provides helpful guidance on the factors that support

 compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation
 standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.
 § 994(t). In sum, the Court may consider a combination of factors, including but not limited to
 those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner's request for a sentence modification

 under 18 U.S.C. § 3582(c)(l)(A)(i).
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 4 of 11 PageID# 279



                                        III. DISCUSSION


 A. The Exhaustion Issue

        The Court has previously rejected the Government's contention that the provision within

 § 3582(c)(1)(A) requiring a petitioner to exhaust his or her administrative remedies is a

 jurisdictional bar or a mandatory claim-processing rule that precludes the grant of compassionate

 release. See e.g. Poulios v. United States, 2020 WL 1922775, at *2—*3(E.D. Va. Apr. 21, 2020)

 (holding that the exhaustion requirement may be waived due to futility, inadequate relief, or undue

 prejudice); Casey v. United States,2020 WL 2297184,at *2,n. 1 (E.D. Va. May 6,2020)(waiving

 the exhaustion requirement and declining to characterize it as a jurisdictional requirement). It is

 clear that the exhaustion requirement should not be treated as a jurisdictional bar or a mandatory

 claim processing rule when considering the context ofthe COVID-19 pandemic and congressional

 intent in its enactment of the FIRST STEP Act.

        Prior to the passage of the FIRST STEP Act, only the BOP was authorized to file

 compassionate release motions on behalf of federal inmates and the agency rarely exercised its
 ability to do so. United States v. Rodriguez, 2020 WL 1627331, at *2(Apr. 1, 2020). In the span

 of nearly two decades, an average of only 24 federal inmates each year were released on BOP-
 filed motions. Id. As a result, BOP's compassionate release program was described as "poorly

 managed and implemented inconsistently,... resulting in eligible inmates ... not being considered
 for release, and terminally ill inmates dying before their requests were decided. Id. It was against

 the foregoing backdrop that Congress passed the FIRST STEP Act, allowing federal inmates to
 petition the district court for compassionate release 30 days after filing an administrative request
 with the BOP.See 18 U.S.C. § 3582(c)(1)(A). The purpose of this change was to increase the use
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 5 of 11 PageID# 280




 and transparency of compassionate release by removing the nearly impenetrable barrier formerly
 presented by the Bureau of Prisons. McCoy^ 2020 WL 2738225,at *4.

        Despite Congress' intent to increase compassionate release, BOP's chronic

 mismanagement of its compassionate release discretion has persisted in the midst ofthe COVID-

 19 pandemic. For example,FCI Elkton has one ofthe worst outbreaks within a BOP facility, with

 one in four inmates testing positive with only partial implementation of the institution's mass

 testing plan. Wilson v. Williams, 2020 WL 2542131, at *1—2(N.D. Ohio May 19, 2020). Despite

 testing just two days per week,there is still an "unacceptable" percentage of positive tests and the

 BOP has been "ineffective...at stopping the spread." Id. at *1. Additionally, the BOP previously

 identified 837 individuals especially vulnerable to COVID-19 but has recommended just 11

 members of that subclass as potentially qualifying for home confinement. Id. Thus, the BOP

 "made only minimal effort to get at-risk inmates out of harm's way" and was found out of

 compliance with a previous court order on its use ofthe administrative discretion provided by the

 Coronavirus Aid, Relief, and Economic Security Act("CARES Act") and recommendations for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Id. at *2. Due to the administrative

 challenges presented by the COVID-19 pandemic and the extreme unlikelihood ofaction from the

 BOP within 30 days,the Court finds that compliance with the exhaustion requirement on COVID-

 19-related petitions for compassionate release is unduly prejudicial as a general matter.
        Two circuit courts outside of the United States Court of Appeals for the Fourth Circuit

 ("Fourth Circuit") have recently found that a petitioner's failure to exhaust his or her
 administrative remedies precludes a district court's consideration ofcompassionate release. United

 States V. Alam,2020 WL 2845694(6th Cir. June 2,2020); United States v. Raia,954 F.3d 594(3d
 Cir. 2020). However, the Fourth Circuit has not ruled on the issue and outside precedent is not
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 6 of 11 PageID# 281




 binding on this Court. As an initial matter, the conclusion that "[t]he system is working as it

 should" is wholly unsupported by the BOP's inaction on the requests of vulnerable inmates and

 uneven implementation ofits own criteria for home confinement, which seems to favor high profile

 inmates.' Alam, 2020 WL 2845694, at *5. In contrast, the BOP's implementation of its home

 confinement procedures for most vulnerable inmates has been unreasonably slow, increasing the

 risk ofinfection among all inmates and prison staff. Wilson,2020 WL 2542131,at *1-2; Martinez-

 Brooks V. Easter, 2020 WL 2405350 (D. Conn. May 12, 2020)(documenting BOP inaction on

 requests for home confinement, granting a temporary restraining order over the objection of the

 BOP, and ordering the BOP to produce a list of medically vulnerable inmates at FCI Danbury).

 Additionally, the assertion that "[tjhirty days hardly rises to the level of an

 unreasonable...timeframe" completely ignores context of the COVID-19 pandemic. Alam, 2020

 WL 2845694, at *4; see Martinez-Brooks, 2020 WL 2405350, at *28 (recognizing that serious

 illness or death can befall medically vulnerable inmates infected with COVID-19 long before the

 passage of30 days).

          Upholding the exhaustion requirement during the COVID-19 pandemic also fails to

 increase the orderliness and fairness of the Court's resolution of requests for compassionate

 release. Instead, it would simply delay consideration of requests for compassionate release for at




 ' Josh Gerstein, Paul Manafort Released from Prison Because of Virus Concerns, POLITICO (May 13, 2020)
 https://www.politico.eom/news/2020/05/13/paul-manafort-released-from-prison-due-to-virus-concerns-254532
 ("Manafort, 71, had served about 23 months of his sentence, leaving him well short of the halfway mark" listed in
 BOP criteria for home confinement"); Matt Zapotosky, Michael Cohen Released from Federal Prison Over
 Coronavirus Concerns, WASH. POST (May 21, 2020), https://www.washingtonpost.com/national/michael-cohen-
 released-from-federal-prison-over-coronavirus-concerns/2020/05/21121660620-96ca-11 ea-91 d7-
 cf4423d47683_story.html (discussing BOP's timely release of Michael Cohen, 53, to home confinement as soon as
 there was less than 18 months left on his sentence despite ajudge's denial ofhis request for early release); id.(reporting
 the "ongoing disfunction" and inconsistent application of the BOP's home confinement discretion). Of course,
 COVID-19 infections do not account for the status ofan inmate or the amount oftime he or she has served, heightening
 the imperative for courts to consider the vulnerability of each petitioner in conjunction with a proper application of§
 3582(c)(1)(A).
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 7 of 11 PageID# 282



 least 30 days without any indication that the BOP has improved its process for resolving

 administrative requests for home confinement. At the end of30 days, medically vulnerable inmates

 are overwhelmingly likely to face the same incentives to file a motion with this Court, all while

 prolonging the risk of infection and the potential for serious illness or death. Worse yet, upholding

 the exhaustion requirement creates the possibility of subjecting a medically vulnerable inmate to

 an undue risk of infection, even after the Government has agreed that home confinement is

 appropriate. See e.g. Casey, 2020 WL 2297184, at *2 (noting the Government's concession that

 the petitioner had established a sound basis for compassionate release and criticizing the

 imposition of the 30 day exhaustion requirement as "illogical"). Specific to this Petitioner, the

 Government points out that he is not eligible for home confinement based on the BOP's stated

 criteria, making it certain that he will simply file the same motion again in 30 days. EOF No.34 at

 25.


        While the plain text of the FIRST STEP Act "creates an exhaustion requirement like no

 other of which the Court is aware," the structure and purpose of the act indicate that equitable

 exceptions to the exhaustion requirement must apply to requests for compassionate release during

 the COVID-19 pandemic. United States v. Scparta, 2020 WL 1910481, at *6-*7(S.D.N.Y. Apr.

 20,2020). Moreover,"Congress specifically designed the FIRST STEP Act to result in expeditious

 review of prisoner applications and to improve the health and safety of inmates, prison staff, and

 the community," Id. at 7. Accordingly, equitable exceptions to the exhaustion requirement are

 necessary for timely judicial review of compassionate release motions during the COVID-19

 pandemic. United States v. Williams-Bethea, 2020 WL 2848098, at *3 (S.D.N.Y. June 2, 2020).

 To hold otherwise ignores the purpose of the FIRST STEP Act and the BOP's track record of

 resolving administrative requests for compassionate release.
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 8 of 11 PageID# 283




        In sum,the Court is disinclined to transform a provision that was designed to speed up the

 administration of compassionate release into a provision that delays the resolution of motions for

 compassionate release in the midst of a pandemic. When the FIRST STEP Act was passed.

 Congress removed the BOP from its former role of prioritizing claims for compassionate release

 and investigating the gravity of every petitioner's condition prior to judicial review. Under such

 circumstances, "Judicial waiver of the exhaustion requirement is permissible in light of the

 extraordinary threat certain inmates face from COVlD-19." United States v. Bass, 2020 WL

 2831851, at *5(N.D.N.Y. May 27, 2020)(internal citations omitted).

 B. Resolution of the Defendant's Request for Compassionate Release

        Notwithstanding the Court's waiver of the exhaustion requirement, Petitioner must still

 demonstrate an "extraordinary and compelling reason"for a sentence modification,consistent with

 the requirements of§ 3582(c)(l)(A)(i).

        Today,Petitioner is 62 years old and afflicted by the same heart condition that was present

 when he committed the instant offense. ECF No. 32 at       53-54. He also had a heart attack and a

 cardiac catheterization in 2015. Id. at H 54. In addition. Petitioner has a history of mental health

 issues and there is some indication of alcohol abuse. Id. at    57—60. At the time of his arrest on

 the instant offense. Petitioner had no significant criminal history and a long record of gainful

 employment.Id. at H 79. The development ofPetitioner's child pornography habit started upon his
 discharge from the Air Force and culminated with the extensive cache of illicit images and videos
 accumulated between 2014 and 2017. Id. at H 59, 71.

        At the outset of the analysis of whether Petitioner has presented an extraordinary and

 compelling reason for compassionate release,the Court is advised against grants ofcompassionate
 release when the petitioner is a danger to the safety of any person or to the community. U.S.S.G.


                                                  8
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 9 of 11 PageID# 284



 § 1B1.13(2);see also Dinningv. United States,2020 WL 1889361,at *3(E.D. Va. Apr. 16,2020)

 (denying compassionate release because the petitioner "poses an ongoing danger to the

 community" based on his stated desire to return to the same positions of trust that facilitated his

 offense). Relatedly, federal courts have been disinclined to grant compassionate release to

 petitioners convicted ofcrimes involving child pornography,even for vulnerable petitioners during

 the COVID-19 pandemic, citing potential dangerousness. See e.g. United States v. Mitchell, 2020

 WL 2770070, at *4 (E.D. Cal. May 28, 2020)(denying compassionate release because of the

 petitioner's lack of rehabilitation and the absence of a detailed plan to prevent reoffending) citing

 United States v. Feiling, 2020 WL 1821457, at *8 (E.D. Va. Apr. 10, 2020)(denying motion for

 compassionate release in part because the petitioner committed his offense while at home and

 wanted to return home to finish his sentence); United States v. Meizin, 2020 WL 1985042, at *5

 (N.D. Ohio Apr. 27,2020)(denying a motion for compassionate release because ofthe easy access

 to electronic devices that would allow the petitioner to reoffend); United States v. Hylander, 2020

 WL 1915950, at *3(S.D. Fla. Apr. 20,2020)(denying a motion for compassionate release because

 the petitioner wanted to return to the location of his offense upon release). However,regardless of
 the offense at issue, a sentence should not unnecessarily "include incurring a great and unforeseen

 risk ofsevere illness or death brought on by a global pandemic." United States v. Zukerman,2020

 WL 1659880, at *6 (S.D.N.Y. Apr. 3, 2020) quoting United States v. Rodriguez, 2020 WL

 1627331, at *12 (Apr. 1, 2020). Accordingly, the Court finds that while offense conduct may

 inform the Court's discretion in deciding a motion for compassionate release and determining the

 appropriate conditions of release, such a motion may not be denied simply because of the
 underlying offenses.
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 10 of 11 PageID# 285




         However, the Court is concerned that Petitioner's release plan does not adequately protect

  the public from the potential of a subsequent offense involving child pornography. See 18 U.S.C.

  § 3553(a)(2)(C); U.S.S.G. § 1B1.13(2). Petitioner committed the instant offense while in the

  presence of family members, usually waiting until they went to sleep to view illicit images. ECF

  No. 32 at Tin 7, 50. His offense also involved the exploitation and subsequent alienation of his

  family members, casting doubt on whether placement with his 88-year-old mother is a suitable

  post-release arrangement. ECF No. 32 at ^ 50 (indicating that Petitioner was ejected from his

  daughter's house upon arrest on the instant offense).

         There is also no evidence that Petitioner has participated in rehabilitative programming

  specific to his offense of conviction. Further, the monitoring of Petitioner's behavior in a similar

  environment that facilitated his offense would be unrealistic. Mitchell, 2020 WL 2770070, at *4

 ("Absent any evidence supporting defendant's rehabilitation or a detailed release plan imposing

  conditions to prevent the likelihood of defendant's reoffending...defendant has not met his burden

  to show releasing him to home confinement will not pose a danger to the public");see also Meizin,

  2020 WL 1985042, at *5 ("effectively monitoring [petitioner]...would enhance the risk ofspread

  of COVID-19"). Similarly, the Court does not have confidence that Petitioner's release plan is

  conducive to appropriate conditions of supervision and would provide the community with

  adequate protection against the potential for a subsequent offense. Although there is indisputable

  evidence that Petitioner suffers from a comorbidity that makes him susceptible to COVID-19, his

  release plan is too problematic to sustain a finding of an extraordinary and compelling reason.




                                                   10
Case 4:17-cr-00069-RAJ-RJK Document 35 Filed 06/04/20 Page 11 of 11 PageID# 286




                                            IV. CONCLUSION


         For the foregoing reasons, Petitioner's Motion is DENIED.

         The Clerk is DIRECTED to send a copy of this Order to Petitioner, the United States

  Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States

  Marshals Service.

  IT IS SO ORDERED.
                                                                   RaymondA.jaekson
  Newport News, Virginia                                            United States District Judge
  June ^2020




                                                  11
